Citation Nr: 1206151	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-14 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The previously assigned 50 percent evaluation for the Veteran's PTSD was continued therein.  An appeal subsequently was perfected as to this determination.

In December 2010, the Veteran and his spouse testified at a Video Conference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder." 


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

Via letter dated in April 2009, the Veteran was notified of the criteria for establishing entitlement to a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter also notified him of how VA generally determines disability evaluations as well as how VA determines disability ratings specifically for mental disorders such as PTSD, both of which was noted to include consideration of the impact on employment.  Finally, this letter notified him of how VA determines effective dates.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, VA's duty to notify has been more than satisfied.  The April 2009 letter predated the initial adjudication by the RO, which in this case also is the AOJ, in July 2009.  All notice elements were fully addressed by it.  This letter went above and beyond concerning the disability evaluation element in that specific as well as general notice was provided.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records.  Also obtained by VA and submitted by the Veteran himself were his VA treatment records dated through February 2010.  These records, as well as the December 2010 Video Conference testimony of the Veteran and M.D., indicate that he receives ongoing treatment for his PTSD.  As such, it is recognized that VA treatment records dated beyond February 2010 likely exist which have not been associated with the claims file or added to the Virtual VA "eFolder."  A remand to obtain them is unnecessary, however.  Discussed below is that the evidence already of record shows that an evaluation of 70 percent is warranted and clearly shows that the next highest, and indeed maximum, evaluation of 100 percent is not warranted.  It follows that since updated VA treatment records would be duplicative in leading to these same conclusions they are not necessary for adjudication to proceed.

No private treatment records regarding the Veteran have been obtained by VA.  The duty to assist is not applicable in this regard, however, as he has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  The Veteran also has not submitted any such records on his own behalf.  

VA additionally has not obtained the Veteran's Social Security Administration (SSA) records.  However, he has not indicated that these records address the current severity of his PTSD.  The record also does not so indicate.  Rather, it indicates that his SSA date of disability was July 1987 and that this date corresponds to a work-related accident which necessitated a below knee amputation of his right leg and resulted in back problems.  It follows that there is no reasonable possibility that the Veteran's SSA records are relevant.  They thus need not be obtained pursuant to the duty to assist.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that SSA records were not relevant when the SSA decision granted disability benefits based solely on an orthopedic disability when the claim before VA was for a psychiatric disability).

The Veteran was afforded a VA PTSD examination in May 2009.  The examiner reviewed the claims file and interviewed the Veteran regarding his relevant history and current symptomatology.  Next, the examiner conducted a mental assessment.  The examiner then diagnosed PTSD and opined as to the severity of this disorder.  All of the above actions finally were documented by the examiner in an examination report.  Accordingly, the Board finds that the examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Significantly, neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks a higher evaluation for his PTSD.  He contends that this disorder is more severe than contemplated by the assigned 50 percent evaluation.

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran thus prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Where entitlement to compensation has already been established and an increase in evaluation is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged evaluations are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

The Veteran's PTSD currently is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to this regulation, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The highest rating of 100 percent evaluation is reserved for total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The above symptoms are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect his level of occupational or social impairment.  Id. at 443; 38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the VA disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  It should be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, also is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a percentage disability rating.  38 C.F.R. §§ 4.2, 4.6, 4.126.

While all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

VA treatment records dated in February 2008, prior to the filing of the instant claim, includes the following.  The Veteran reported sleep problems including bad dreams and getting up frequently to check the household, feeling tired or having little energy, poor appetite, getting mad easily, irritability, startling easily, feeling down/depressed/hopeless, feeling bad about himself, being nervous and edgy, difficulty relaxing, being fidgety/restless, little interest or pleasure in doing things, trouble concentrating, isolating a lot, not liking to be around people outside of his immediate family, being watchful and anxious in crowds, and getting confrontational with people he does not expect on his property.  He noted one recent instance in which he almost got into a physical confrontation with a police officer who was trying to serve a summons but was at the wrong address.  He also noted threatening to shoot people he feels might be intruders because there are drug dealings near him and he has to protect his family.  It was noted that the Veteran has several guns and is proficient in their use.  He warned a neighbor to call if he comes home late at night so he would not be mistaken for an intruder.  

The Veteran denied suicidal ideation, homicidal ideation, hallucinations, and delusions.  He indicated living with his wife and her adopted children, enjoying his wife and grandchildren, shooting his gun over a pond in the countryside, and sitting with a cup of coffee looking out the window at birds in the morning.  Discussion of renewing his craft hobbies of woodburning and suncatchers was made.  Assessment found the Veteran to be casually dressed, with good eye contact, and cooperative.  His mood was depressed and anxious at intervals, while his affect was congruent to content.  His thought processes were linear.  His insight was fair.

Also in February 2008 prior to filing the instant claim, the Veteran was afforded a VA PTSD examination.  He complained of sleep problems including nightmares, restlessness, kicking in the air, difficulty returning to sleep, and getting only about three hours of sleep per night.  He also complained of intrusive thoughts of his time in the military, agitation with the slightest distraction, avoiding large stores because of crowds, avoidance of watching anything related to war, and going to restaurants only occasionally and even then getting his food to go.  The Veteran denied suicidal and homicidal ideation and did not complain of hallucinations.  He stated that his second wife of four years is his best friend, that they are inseparable, and that they met through her brother who is the Veteran's friend.  He also stated that he visits with no one.  With respect to employment, he stated that he has not worked since an accident in the mid 1980's and now is a house husband doing chores.  The Veteran finally indicated that he has diminished interest in hobbies he used to enjoy.

The Veteran was casually groomed, oriented in all spheres, and fully cooperative upon assessment.  His speech was within normal limits regarding rate and rhythm.  He displayed some anxiety.  The Veteran's mood was generally euthymic while his affect was somewhat nervous.  His thought processes and associations were logical and tight.  No loosening of associations or confusion was found.  Memory was grossly intact.  There was no delusional material.  The Veteran's insight and judgment were adequate.  43 was the GAF score assigned.  It was opined that the Veteran's symptoms are severe.  It further was opined that there was no evidence these symptoms precluded employment functioning, although this was difficult to say with full certainty given that the Veteran did not return to work after his accident.  Considerable social isolation was shown, and it was suspected that his symptoms caused him to be easily provoked.  A determination was made that there was no impairment of thought processing or communication.

A March 2009 VA treatment record reflects the following.  The Veteran reported insomnia, decreased appetite, getting edgy and "peed off" easily, not focusing well, being absentminded, getting off task and changing task midstream, not liking to be around people, and feeling suicidal once a couple of nights ago but being able to talk himself out of it.  He denied current suicidal ideation and homicidal ideation as well as hallucinations and delusions.  Upon assessment, the Veteran was cooperative although his mood was anxious.  His affect ranged from neutral to dysphoric.  His thought processes were rational, logical, and goal directed.  A GAF score of 50-55 was assigned.

In statements dated in or around April 2009, M.D., the Veteran's wife, J.D., the Veteran's adult son, and J.M., the Veteran's adult daughter, collectively indicated that the Veteran's nerves are very edgy, that the slightest things frustrate him and make him mad/angry, that he gets really irritable, that he gets very confused and forgets stuff, and that he has sleep problems.  Nightmares in which he screams and moans, digs his toenails into the legs of his wife, and one instance in which he pulled her head backwards and pressed his knees hard into her back as well as not falling asleep easily were indicated in this latter regard.  

The Veteran complained of sleep problems including nightmares and not getting enough sleep each night, being very jumpy and edgy, having intrusive thoughts of his time in the military, avoidance of watching anything related to war, considerable distrust of others, sitting with his back to the wall when he goes out to eat approximately once per month, and sticking a gun in his mouth once about a month prior without knowing why during the May 2009 VA PTSD examination.  The Veteran denied current suicidal ideation and hallucinations.  Although he reported some homicidal ideation, he denied any intent.  He noted that he gets along quite well and is very close with his second wife of five years and that he visits some with family members but does not really feel comfortable with friends.  He additionally noted that he has not worked since his accident in the mid 1980's and that he spends time gardening and rebuilding his house.  

Upon assessment, the Veteran was casually groomed, oriented in all spheres, and fully cooperative.  His eye contact was limited but his speech was within normal limits regarding rate and rhythm.  He did not display significant anxiety or dysphoria.  The Veteran's mood was generally euthymic while his affect was appropriate to content.  His thought processes and associations were logical and tight.  No loosening of associations or confusion was found.  Memory was grossly intact.  There was no delusional material.  The Veteran's insight and judgment were adequate.  49 was the GAF score assigned.  It was opined that the Veteran's symptoms are moderate and that there was no evidence they precluded activities of daily living or employment.  Socialization was concluded to be primarily with family members.  A determination was made that there was no impairment of thought processing or communication.

According to a June 2009 VA treatment record, the Veteran reported sleep problems including nightmares and insomnia, being irritated, getting edgy and agitated, startling easily to noise, getting mad when things such as yard projects do not go perfectly, and getting very frustrated such as when a neighbor called the police because she thought someone was trying to break into her house.  He stated that he had guns and would defend his children if anyone tried to break into his house.  He further stated that his wife was a good one who would make sure he did the right thing.  Suicidal ideation other than the one incident in March 2009 was denied as was homicidal ideation, hallucinations, and delusions.

The Veteran was dressed in casual clothes upon assessment.  He was cooperative and could be engaging.  His mood was edgy and frustrated and his affect was neutral to slightly angry depending on topic.  His thought processes were rational, logical, and goal directed.  A GAF score of 51 was assigned.

In his August 2009 notice of disagreement, the Veteran complained of deficiencies and continuous problems with family relations, mood swings, depression, impaired impulse control, suicidal thoughts, obsessional rituals such as continuous weapons cleaning, an inability to establish or maintain friendships, and almost constant anxiety.

An October 2009 VA treatment record documents the following.  The Veteran complained of sleep problems including nightmares in which he thrashes around and has struck his wife, being quite irritable, getting angry, and his wife being his anchor who prevents him from seriously contemplating suicide.  He denied current suicidal ideation, homicidal ideation, hallucinations, and delusions. Upon assessment, he was cooperative but his mood was irritated.  His affect was neutral to slightly angry depending on topic.  His thought processes were rational, logical, and goal directed.  A GAF score of 45 was assigned.

Revealed in a VA treatment record dated in November 2009 is that the Veteran experiences sleep problems, depression, and irritability as well as that he gets mad easily, isolates himself even from his family, and can be confrontational to those who break safety rules or disrespect him or his family.  Also revealed was that is very independent other than not driving despite his right leg below the knee amputation.  It was noted that his wife is supportive, that his support group includes several family members and neighbors, and that he likes to target shoot and used to like to hunt.  Upon assessment, he was casually dressed and cooperative with good eye contact.  His mood was depressed and anxious at intervals while his affect was congruent to content.  His thought processes were linear.  Thought content was negative for suicidal or homicidal ideation, hallucinations, and delusions.  The Veteran's insight was fair.  A GAF score of 45 was assigned.

A VA treatment record dated in February 2010 shows the Veteran's report of sleep problems including nightmares, hypervigilance, "checking his perimeter," and working with a punching bag at the gym to help with getting angry as well as to get in shape.  This record additionally shows that he denied suicidal ideation, homicidal ideation, hallucinations, and delusions.  The Veteran was cooperative upon assessment.  His mood was "still getting angry" and his affect was neutral to slightly angry depending on topic.  His thought processes were rational, logical, and goal directed.  45 was the assigned GAF score.

Another February 2010 VA treatment record includes a symptom review positive for anxiety but not depression.

The Veteran recounted at the December 2010 Video Conference hearing that he has sleep problems such as nightmares which once could have led to him breaking his wife's neck, has lost interest in hobbies such as reading the newspaper and woodworking, checks his perimeter two to seven times a night, and thinks of suicide every day but talks himself out of it.  He reiterated that he has a gun and will protect his wife and children with it, the incident involving the police officer with the wrong address, and the incident in which he stuck a gun in his mouth.  He indicated that he does go out to stores and restaurants but does not like being around lots of people to include his large family when they are gathered together.  The Veteran recounted one instance in which he insulted his brother-in-law for touching him as he was leaving the room during such a gathering.  

The Veteran's spouse testified at this hearing that the Veteran cannot relax or be calm/at ease and has sleep problems such as nightmares during which he has clawed her legs with his toenails, swings his arms, moans, and makes other sounds.

At the outset, the Board notes that the Veteran is competent in reporting symptoms, as well as denying them, and in describing their impact because they are within his personal experience.  His family members are competent in reporting his symptoms and in describing their impact because they are observable to them.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  Both the Veteran and his family members also are credible because no reason for doubt exists.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Macarubbo, 10 Vet. App. at 388 (in addition to inconsistency with other evidence of record, listing inconsistent statements, internal inconsistency of statements, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor as factors to determine lay evidence credibility).  

The Board finds, based on the above, that an evaluation higher than 50 percent is warranted for PTSD.  The preponderance of this evidence shows that the Veteran experiences social and occupational impairment with deficiencies in most areas sufficient for a 70 percent evaluation.

Social impairment readily is seen.  The Veteran is able to establish and maintain effective relationships, but only with select individuals.  He has a good relationship with his second wife, gets social support from her and other family members as well as neighbors, and has adult children, adoptive children, and grandchildren.  However, it does not appear that he has any friends since he does not visit with anyone.  All of the activities/hobbies he engages in (gardening, rebuilding the house, reading the newspaper, hunting, target shooting, shooting over a pond in the countryside, woodwork and woodburning, suncatchers) are solitary in nature.  The Veteran usually avoids or at least dislikes crowds such as those at restaurants and isolates himself.  

Even the family relationships the Veteran does have are considerably affected by his PTSD.  He has chronic sleep problems which sometimes results in physical harm to his second wife as well as mood disturbances such as irritability, agitation, edginess, anger, depression, and anxiety which largely are chronic as they have been accompanied by only occasional findings of euthymia.  He thus has an inability to relax or be calm/at ease, difficulty concentrating, and some confusion or forgetfulness despite his memory being grossly intact.  He engages in obsessive rituals involving safety such as continuous weapons cleaning and hypervigilance including checking "his perimeter."  While it was found that his judgment was adequate, the Veteran demonstrated impaired impulse control as a result of his mood disturbances affecting his ability to function appropriately in that he is easily provoked and confrontational.  Examples include that a police officer's mistake over an address almost led to a physical confrontation, that threats to shoot anyone perceived as an intruder have been made such that a neighbor must call if he comes home late, and that his brother-in-law was insulted simply for touching him as he exited the room at a family gathering.  While it was found that there was no impairment in the Veteran's thought processes, he frequently had passive suicidal ideation.  He further went so far as to stick a gun in his mouth on one occasion.  

The Veteran repeatedly indicated that he has not worked since the 1980's.  This was attributed to an accident rather than his PTSD.  It indeed was concluded twice that his PTSD symptoms did not preclude employment.  Yet symptoms which at the least would result in occupational impairment are evident.  Highlighted in this regard is the above discussion regarding the Veteran's isolation, near chronic mood disturbances, and judgment problems/impaired impulse control.  Also highlighted is his difficulty in adapting to stressful circumstances as demonstrated by his tendency to get frustrated as well as to get angry/mad when things do not go perfectly.

Moreover, the Veteran's GAF scores typically ranged from 43 to 55.  Five of these scores were below 50 while one score was 51 and one was 50-55.  These scores are indicative of mostly serious yet some moderate symptoms and mostly serious impairment yet some moderate difficulty in occupational and social functioning.

Acknowledgement is given to the fact that the Veteran's PTSD is not manifested by intermittent speech problems, spatial disorientation, or neglect of personal appearance/hygiene.  Indeed, his speech never was notable for a problem and he always was oriented in all spheres as well as appropriately casually groomed.  All doubt/reasonable doubt regarding whether a 70 percent evaluation is more nearly approximated is resolved in his favor, however, in light of his other symptoms.  

The Board lastly finds that the next highest, and indeed maximum, evaluation of 100 percent is not warranted.  The evidence does not show that the Veteran's PTSD is productive of total occupational and social impairment.  None of the symptoms set forth as indicative of such impairment are demonstrated.  It is reiterated that other than suicidal ideation, the Veteran's thought processes were not impaired.  It also is reiterated that this ideation was passive except on one occasion as well as that the Veteran was not noted to have speech or hygiene problems, always was oriented in all spheres, had a grossly intact memory, although confrontational did not threaten anyone except intruders, and occasionally harmed his second wife but unknowingly in his sleep.  Further, his communication specifically was not found to be impaired.  Preclusion of activities of daily living specifically was not found.  Delusions and hallucinations never were complained of or found.  At no point was grossly inappropriate behavior or memory loss for names of close relatives, own name, or own occupation mentioned.

In sum, the Board finds that the Veteran is entitled at most to an evaluation of 70 percent for his PTSD.  Staged ratings are not warranted because no distinct time period during the course of the appeal is shown for which this determination is not true.

B.  Extraschedular

The above determination granting a 70 percent evaluation for the Veteran's PTSD is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for his PTSD on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Neither the Veteran nor his representative has raised the issue of entitlement to an extraschedular rating for PTSD.  There further has been no showing from the record that the Veteran's PTSD picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  His symptoms, which collectively reveal his level of disability, are addressed by these criteria.  Evaluation was based on them and associated statutes, regulations, and caselaw such as Mauerhan and Richard.  A higher evaluation is provided for by the criteria, but, as explained above, the currently assigned evaluation adequately describes the severity of the Veteran's PTSD.

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran does not manifest an exceptional PTSD picture.  Discussion of whether he exhibits related factors such as marked interference with employment or frequent periods of hospitalization thus is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An evaluation of 70 percent for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


